PER CURIAM.
Motion for an appeal from a judgment of the Campbell Circuit Court, Honorable Ray L. Murphy, Judge, against the plaintiff, in an action to recover a balance of $899.34 and interest on a promissory note.
The evidence sustains the verdict for the defendant on the issue as to whether or not he was entitled to a discharge in bankruptcy because of misrepresentation of a material fact, and the plaintiff had extended credit in reliance thereon.
• The motion is overruled, and the judgment stands affirmed.